DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/2/2019, 7/10/2019, 7/8/2019, 12/2/2020 and 1/26/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the Figures it unclear as to how the stage controls the position of the semiconductor device. The stage is not interacting with the semiconductor is any capacity and the stage is only interacting with the transducer. It is unclear as to how the stage is controlled to move the position of the stage. Examiner will interpret the claim language as specified however an explanation or an amendment to the drawings which indicate the stage contacting the semiconductor device is needed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oonuki US 20170067857 in view of Kessler US 6880387.
As to claim 1, Oonuki teaches “An ultrasonic inspection device for inspection of a packaged semiconductor device (Figure 1; [0007]), comprising: an ultrasonic transducer configured to output ultrasonic waves to the semiconductor device (Figure 1, #2, #29; [0035]); a reflection detector configured to detect reflected waves of the ultrasonic waves reflected by the semiconductor device ([0026]); and an analyzer configured to analyze a reaction of the semiconductor device in accordance with an input of the ultrasonic waves by the ultrasonic transducer (Figure 1, #3; [0042]).” Oonuki does not explicitly teach the movement of the tray but teaches the movement of the probe relative to the semiconductor.
Kessler teaches “a stage configured to move a position of the semiconductor device relative to the ultrasonic transducer; a stage controller configured to control driving of the stage; wherein the stage controller controls a distance between the semiconductor device and the ultrasonic transducer on the basis of a peak appearing in a time waveform of the reflected waves detected by the reflection detector (Column 3, lines 40-50. If the stage were to move in the XYZ direction while the energy from the ultrasonic transducer were to remain the same, then the peak appearing in the time waveform would change when the distance between the semiconductor and probe tip changes. It is implicit in this configuration).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kessler with that of Oonuki since both teach a semiconductor inspection apparatus and method. It is known to scan the entirety of the work piece (i.e. semiconductor) so that its entire area is analyzed for defects. This can be done by moving either the probe or the stage, which is taught by both prior arts. It can be seen in Ume US 20120111115, as evidence, in paragraph [0058] that signal strength changes when the spatial relationship between the probe and semiconductor changes.
As to claims 2 and 10, Kessler teaches “wherein the stage controller controls the distance between the semiconductor device and the ultrasonic transducer so that the peak of the time waveform is maximized (Column 3, lines 40-50. If the stage were to move in the XYZ direction while the energy from the ultrasonic transducer were to remain the same, then the peak appearing in the time waveform would change when the distance between the semiconductor and probe tip changes. It is implicit in this configuration. Altering the distance to maximize or minimize the peak would be obvious since the user has knowledge of a control device which controls the position of the stage/semiconductor relative to the probe).”

As to claims 3 and 11, Kessler teaches “wherein the stage controller controls the distance between the semiconductor device and the ultrasonic transducer on the basis of any one of peaks after a second peak which appear in the time waveform (Column 3, lines 40-50; Column 4, lines 64- Column 5, line 10).”

As to claim 4, Kessler teaches “wherein the stage controller sets a detection window for the time waveform on the basis of package information in the semiconductor device and detects the peak (Column 3, lines 40-50; Column 4, lines 64- Column 5, line 10. A time axis is taught therefore a time window can be formed using the system taught by Kessler. Analyzing data through routine signal processing techniques is known in the art).”

As to claim 5, Oonuki teaches “a power supplier configured to apply a constant voltage or a constant current to the semiconductor device ([0035]), and a reaction detector configured to detect a current or a voltage of the semiconductor device in accordance with input of the ultrasonic waves in a state in which the constant voltage or the constant current is applied, wherein the analyzer generates an analysis image on the basis of a detection signal from the reaction detector (Figure 1, [0035]).”

As to claim 7, Oonuki teaches “wherein the analyzer generates a reflection image on the basis of a detection signal from the reflection detector (Figure 1, #35; [0042]).”

As to claim 8, Oonuki teaches “wherein the analyzer generates a superimposed image in which the analysis image and the reflection image are superimposed (Figure 1, #35; [0042]. The image generation device and processing equipment in this prior art is capable of creating superimposed image since that involves routine skill in art because superimposing images is a known signal processing technique. This is essentially the same concept as comparing 2 different images).”

As to claim 9, Oonuki teaches “An ultrasonic inspection method which allows inspection of a packaged semiconductor device (Figure 1; [0007]), comprising: an adjusting a focal position of ultrasonic waves output from an ultrasonic transducer with respect to the semiconductor device (Abstract; [0034]); and an analyzing a reaction of the semiconductor device in accordance with input of the ultrasonic waves, wherein, in the adjusting, reflected waves of the ultrasonic waves reflected by the semiconductor device is detected (Figure 1, #3; [0042]; Adjusting the focal position is a part of the scientific process when examining a subject under test. The prior art teaches that the probe scans the work piece meaning that the focal point is adjusted during its operation).” Oonuki does not teach the distance changing between the probe and semiconductor
Kessler teaches “and a distance between the semiconductor device and the ultrasonic transducer is adjusted on the basis of a peak appearing in a time waveform of the reflected waves (Column 3, lines 40-50. If the stage were to move in the XYZ direction while the energy from the ultrasonic transducer were to remain the same, then the peak appearing in the time waveform would change when the distance between the semiconductor and probe tip changes. It is implicit in this configuration).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kessler with that of Oonuki since both teach a semiconductor inspection apparatus and method. It is known to scan the entirety of the work piece (i.e. semiconductor) so that its entire area is analyzed for defects. This can be done by moving either the probe or the stage, which is taught by both prior arts. It can be seen in Ume US 

As to claim 12, Kessler teaches “in the adjusting, a detection window for the time waveform is set on the basis of package information in the semiconductor device, and the peak is detected (Column 3, lines 40-50; Column 4, lines 64- Column 5, line 10. A time axis is taught therefore a time window can be formed using the system taught by Kessler. Analyzing data through routine signal processing techniques is known in the art).”


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oonuki US 20170067857 in view of Kessler US 6880387 and in further view of Kollgaard US 20100198076.
As to claim 6, Oonuki and Kessler do not explicitly teach this limitation but do teach the concept of comparing 2 signals/data sets to determine defects.
Kollgaard teaches “a signal generation unit configured to input a driving signal to the ultrasonic transducer and output a reference signal corresponding to the driving signal, wherein the analyzer generates the analysis image on the basis of the detection signal and the reference signal ([0028]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kollgaard with those of Kessler and Oonuki. Using a reference is well known in this art and in similar technologies. Comparing a reference signal to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863